DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
PLEASE NOTE: Applicant filed two responses on 12/30/2020, they appear to be exact duplicates, as such, no comments are required as to which set of claims/ arguments Examiner is responding to.
The amendments, dated 12/30/2020, have overcome:
The objection to the specifications.
The rejection of claim (s) 5-6, 13, 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The rejection of claim(s) 2, 5-8, 10-11, 16-18 under pre-AIA  35 U.S.C. 102(e) based on Gabbay (US 2002/0032481 A1 – as previously cited).
The aforementioned objections/ rejections have been withdrawn.
Applicant’s arguments, with respect to the priority of claim 13 and the objection to the drawings, filed 12/30/2020, have been fully considered but they are not persuasive.  Applicant argues: Application nos. 11/232441, 13/282247, 15/283867 all show figs. 23-24 (included in the current application) which show the seal member (90) being radially spaced apart from the body of the tubular anchor (30).  Examiner disagrees with this argument.  It is unclear that fig. 23 is in the deployed configuration as there is no description as to whether this is in a deployed or delivery configuration; further, there is no surrounding anatomy to determine the configuration.  In fig. 24 the implant is deployed within the native valve, however it is unclear that the “space” between the seal member and the body of the tubular anchor is intended to be there (as there is no commentary concerning this “space” in the description) OR is instead merely shown to demonstrate distinctness/ the presence of both the seal member and the body of the tubular anchor.  It should be further noted that there is no As such, Examiner is maintaining the priority date of April 16, 2019 for claim(s) 13 and maintaining the objection to the drawings.  
Applicant’s arguments, with respect to the rejection of claim(s) 13 under pre-AIA  35 U.S.C. 102(b) based on Ratz et al. (US 2017/0056166 A1 – as previously cited), filed 12/30/2020, are based on Ratz et al. not qualifying as prior art (as claim 13 should be awarded an earlier priority date as already discussed and refuted above).  As such, Ratz et al. does still qualify as prior art and Examiner is maintaining her rejection of claim(s) 13 under pre-AIA  35 U.S.C. 102(b) based on Ratz et al. (US 2017/0056166 A1 – as previously cited).
Applicant’s arguments, with respect to the priority of claim(s) 2, 10, filed 12/30/2020, have been fully considered but they are not persuasive.  Applicant argues: Application nos. 10/746240, 10/972287 figs. 38B-38C (within ‘240) and figs. 18B-18C (within ‘287) show a lip region (472) and a skirt region (474) (which Examiner is assuming are the equivalents of the first and second set of grasping elements as claimed) extending radially outward from the body region (476b) and engaging the native leaflets.  However, Examiner still disagrees that the aforementioned figures and disclosure provide adequate support or enablement for the a first or second circumferential set of grasping elements extending radially outward from the anchor member/ body (as required by claim(s) 2 and 10).  The lip region (472) and skirt region (474) are part of the tubular anchor (apparatus 450) they do not extend from the tubular anchor (apparatus 450) as required within claim(s) 2, 10.  Should Applicant argue the body region (476b) is in fact the “tubular anchor” as claimed within the aforementioned figures then the valve leaflets would not positioned within the lumen of the tubular anchor member, as is also required within claim(s) 2, 10 (instead the valve leaflets are positioned within the lumen defined by the skirt (474)). As such, Examiner is maintaining the priority date of September 20, 2005 for claim(s) 2, 4-12, 15-18.  
Applicant’s arguments, with respect to the rejection of claim(s) 2, 4-5, 7-12, 15-16, 18 under pre-AIA  35 U.S.C. 102(e) based on Navia et al. (US 2006/0195183 A1 – as previously cited), filed 12/30/2020, does still qualify as prior art and Examiner is maintaining her rejection of claim(s) 2, 4-5, 7-12, 15-16, 18  under pre-AIA  35 U.S.C. 102(e) based on Navia et al. (US 2006/0195183 A1 – as previously cited).
Priority
Applicant’s claim for the benefit of a prior-filed application(s) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application(s) must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application(s) and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s).:
10/746240, 10/972287 fails to provide adequate support or enablement for the a first or second circumferential set of grasping elements extending radially outward from the anchor member/ body (as required by claims 2 and 10).
11/232441, 13/282247, 15/283867 fails to provide adequate support or enablement for the seal member being radially spaced apart from the body of the expandable tubular anchor member (as required within claim 13).
The aforementioned application(s) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim(s) 2, 4-12, 15-18 is/are awarded a priority date of September 20, 2005.  Claim(s) 13 is/are awarded a priority date of April 16, 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal member being radially spaced apart from the body of the expandable tubular anchor member in an unconstrained configuration (within claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2, 4-5, 7-12, 15-16, 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Navia et al. (US 2006/0195183 A1 – as previously cited).
Navia et al. discloses a replacement heart valve implant (apparatus 10), as can be seen in figs. 1-8, comprising: 
an expandable tubular anchor member (expandable support member 40) having a delivery configuration (collapsed) and a deployed configuration (expanded) (paragraph [0025]), the expandable tubular anchor member (expandable support member 40) having a body (main body portion 46) defining a lumen extending axially therethrough along a central longitudinal axis from an inflow end (first end 42) of the expandable tubular anchor member (expandable support member 40) to an outflow end (second end 44) of the expandable tubular anchor (expandable support member 40) (paragraph [0026]); 
a plurality of valve leaflets (prosthetic valve 12) disposed within the lumen of the body (the prosthetic valve 12 originates within and includes portions within the main body portion 46) of the expandable tubular anchor member (expandable support member 40) (paragraph [0025]); 
a first circumferential set of grasping elements (upper wing members 60) extending radially outward and in a first axial direction (defined from the outflow end (second end 44) to the inflow end (first end 42)), as can be seen in figs. 6-8, from the body (main body portion 46) of the expandable tubular anchor member (expandable support member 40) proximal the inflow end (first end 42) of the expandable tubular anchor member (expandable support member 40) (paragraph [0028]); the first 
a second circumferential set of grasping elements (lower wing members 70) extending radially outward from the body (main body portion 46) of the expandable tubular anchor member (expandable support member 40) (paragraph [0029]), the second circumferential set of grasping elements (lower wing members 70) being spaced apart axially from the first circumferential set of grasping elements (upper wing members 60) toward the outflow end (second end 44) of the expandable tubular anchor member (expandable support member 40), as can be seen in figs. 1-8; the second circumferential set of grasping elements (lower wing members 70) are configured to engage with the native valve leaflets (paragraph [0029]) such that they will resist upstream migration (acting to secure the structure within the annulus) (paragraph [0029]);
a seal member (layer 50), which will perform the function of a seal, extending along an exterior (outside surface) of the expandable tubular anchor member (expandable support member 40) covering the first circumferential set of grasping elements (upper wing members 60), the body (main body portion 46), and the second circumferential set of grasping elements (lower wing members 70) (paragraph [0027]).
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ratz et al. (US 2017/0056166 A1 –as previously cited).
Ratz et al. discloses a replacement heart valve implant (prosthesis 10), as can be seen in figs. 1-5, comprising: 
an expandable tubular anchor member (frame 20) having a delivery configuration and a deployed configuration (in order for it to e expandable) (paragraph [0048]), the expandable tubular anchor member (frame 20) having a body (intermediate portion 26) defining a lumen extending axially 
a plurality of valve leaflets (valve leaflets 42), as can be seen in fig. 3, disposed within the lumen of the body of the expandable tubular anchor member (frame 20) (paragraph [0080]); 
a first circumferential set of grasping elements (struts within anchoring feature 32) extending radially outward from the body (intermediate portion 26) of the expandable tubular anchor member (frame 20) proximal the inflow end (first end 22) of the expandable tubular anchor member (frame 20) (paragraphs [0048, 0064-0065]), the first circumferential set of grasping elements (struts within anchoring feature 32) being configured to resist downstream migration (facilitate stabilization) of the expandable tubular anchor (frame 20) member through a native valve (paragraphs [0048, 0064]); 
a second circumferential set of grasping elements (struts within anchoring feature 34) extending radially outward from the body (intermediate portion 26) of the expandable tubular anchor member (frame 20) (paragraphs [0048, 0064-0065]), the second circumferential set of grasping elements (struts within anchoring feature 34) being spaced apart axially from the first circumferential set of grasping elements (struts within anchoring feature 32) toward the outflow end (second end 24) of the expandable tubular anchor member (frame 20); 
a tubular seal member (flap or sail assembly 60), as can be seen in figs. 4-5, disposed exterior to the body (intermediate portion 26) of the expandable tubular anchor member (frame 20) between the first circumferential set of grasping elements (struts within anchoring feature 32) and the second circumferential set of grasping elements (struts within anchoring feature 34), the tubular seal member (flap or sail assembly 60) being configured to prevent blood flow around the expandable anchor member (frame 20) in the deployed configuration (paragraph 0088]), in an unconstrained configuration of the expandable anchor member (frame 20), as can be seen in figs. 4-5, the seal member (flap or sail .
Allowable Subject Matter
Claim(s) 6, 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774